Title: From Thomas Jefferson to Abner Nash, 12 August 1780
From: Jefferson, Thomas
To: Nash, Abner



Sir
Richmond August 12th 1780.

Frequent murders having been committed by the Cherokee Indians of the Chickamogga towns and some others who have associated with them, and seceded from the main body of the nation, we directed Colo. Campbell in the month of June to raise 500 men from our counties of Washington and Montgomery in order to destroy those towns. He was instructed to use the utmost attention in distinguishing the friendly from the hostile part of the nation, and while he should chastise the latter to spare no assurance of friendship and protection to the former. Being informed at the same time that a similar expedition was meditated from your frontiers either under your authority or by the inhabitants themselves, we  instructed Colo. Campbell to open a correspondence for the purpose of producing a cooperation against the common enemy. The inclosed is an extract of a Letter I received from him lately, which I take the liberty of transmitting to your Excellency, because if Colo. Campbell’s information has been true, it discovers a disposition in the inhabitants of Washington county of your state to bring on a war with the friendly Cherokees. Without animadverting on the injustice of such a measure, it woud so much increase the difficulties with which our two states have at present to contend, that I thought it my duty to communicate this to your Excellency, as, shoud it wear any appearance of probability with you, it might suggest measures for further enquiry and for preventing an aggression if one shoud have been meditated. Our frontier counties being jointly and intimately interested in the transactions with the Cherokees, I hope I shall meet your Excellency’s pardon for imparting to you any intelligence, coming to my ear, which may appear to threaten their peace: and I do it the more freely as I shoud myself most thankfully receive similar communications from you, of any thing on our side the line which might require the vigilance of our government.
I have the honor to be with every sentiment of esteem and respect, Your Excellency’s most obedient and most humble servt.,

Th: Jefferson

